UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI 64111 (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 03-31-2009 ITEM 1.REPORTS TO STOCKHOLDERS. Annual Report March 31, American Century Investments Mid Cap Value FundSmall Cap Value Fund President’s Letter Dear Investor: Thank you for investing with us during the financial reporting period ended March 31, 2009. We appreciate your trust in American Century
